ON REHEARING.
Eelton, J.
All the contentions of movant are decided adversely to it in the case of Atlantic Bitulithic Co. v. Maxwell, 40 Ga. App. 483 (150 S. E. 110). In that case the evidence showed that the deceased employee deserted his legal wife, after which she entered into a bigamous marriage. Despite the fact that she was living with a man who was not in law her husband “at the time of the *172accident” this court held that compensation was properly awarded her.
The ruling in the case of O’Neal v. American Mutual Liability Insurance Co., 41 Ga. App. 223 (152 S. E. 488) is not contrary to what is herein held. There was evidence in that case to support the finding of the industrial commission to the effect that the wife refused to live with the deceased employee.

Judgment adhered to on rehearing.


Stephens, P. J. and Sutton, J., concur.